UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1276


BOLARINWA OKEZIE,

                Plaintiff - Appellant,

          v.

NICHOLAS LEONARD, Officer, ID #3445; L. MUSE, Officer, ID
#3056,

                Defendants – Appellees,

          and

PRINCE GEORGE’S COUNTY, MARYLAND,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Charles B. Day, Magistrate Judge.
(8:13-cv-00168-CBD)


Submitted:   July 29, 2015                 Decided:   August 13, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bolarinwa Okezie, Appellant Pro Se. Stephen E. Whitted, PRINCE
GEORGE’S COUNTY OFFICE OF LAW, Upper Marlboro, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Bolarinwa Okezie filed a complaint against the Appellees,

Nicholas Leonard and L. Muse, and the Defendant, Prince George’s

County, Maryland, alleging claims pursuant to 42 U.S.C. § 1983

(2012), and under state law.          Following a trial in which the

jury found for the Appellees on all of Okezie’s claims, the

magistrate judge granted Okezie’s motion for a new trial.                 The

jury again found for the Appellees on all claims and Okezie now

appeals.      We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis, we affirm the magistrate judge’s order of judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid in the decisional process.



                                                                   AFFIRMED




                                     3